                     IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                              WESTERN DIVISION

ZERUDRICK GUY,                                  *
                                                *
              Petitioner,                       *
v.                                              *         No. 4:18-cv-00806-SWW
                                                *
WENDY KELLEY, Arkansas                          *
Department of Correction,                 *
                                                *
              Respondent.                       *

                                              ORDER

       The Court has received proposed Findings and Recommendations from Magistrate

Judge Patricia S. Harris. No objections have been filed. After careful review, the Court

concludes that the Findings and Recommendations should be, and hereby are, approved

and adopted in their entirety as this Court's findings in all respects. Judgment will be

entered accordingly.

       Pursuant to 28 U.S.C. § 2253 and Rule 11 of the Rules Governing Section 2554

Cases in the United States District Court, the Court must determine whether to issue a

certificate of appealability in the final order. In § 2254 cases, a certificate of

appealability may issue only if the applicant has made a substantial showing of the denial

of a constitutional right. 28 U.S.C. § 2253(c)(1)-(2). The Court finds no issue on which

petitioner has made a substantial showing of a denial of a constitutional right. Thus, the

certificate of appealability is denied.

              IT IS SO ORDERED this 30th day of January, 2019.


                                              /s/Susan Webber Wright
                                              UNITED STATES DISTRICT JUDGE
